Title: From George Washington to the Continental Congress Executive Committee, 2 March 1777
From: Washington, George
To: Continental Congress Executive Committee



Gentlemen
Head Quarters Morris Town 2d March 1777

I was last Night honored with yours of the 26th last Month, inclosing the late Resolves of Congress. My opinions upon the parts that relate to Genl Lee, you will find at Length in mine to the Congress of this date, which after perusing, you will please to forward by Colo. Walker, who goes immediately to Baltimore if the Congress should not have adjourned from thence. If they have, I agree with you, that Lancaster will be the safest and properest place for them to sit.
I never meant that the public Stores should be removed in such a manner as would give any Alarm to the Inhabitants, and I gave early notice, that they might be began upon in time, and carried off by degrees. By these Means, the Business may be done imperceptibly as it were, and the people not distracted by Fears that may prove groundless. I am Gentlemen with true Respect Yr most obt Servt

Go: Washington

